PER CURIAM.1
In light of the state’s recent discovery of notations on the codefendants’ bills of information showing that charges were “dismissed per agreement with state to testify,” the case is remanded to the district court for a hearing at which the district court shall review this new evidence and determine whether it either shows the existence of an agreement the state was bound to disclose or shows that counsel *558rendered ineffective assistance in not discovering the existence of an agreement.
CALOGERO, C.J., dissents and assigns reasons.

. Retired Judge Melvin A. Shortess, assigned as Justice ad hoc, sitting for Associate Justice Jeffrey P. Victory, recused.